Case 2:20-cv-03045-PA-KK Document 14 Filed 09/15/20 Page 1 of 1 Page ID #:80




1
2
3
                                             JS-6
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JAMES L. RICALLS,                          Case No. CV 20-3045-PA (KK)
11                              Plaintiff,
12                        v.                     JUDGMENT
13    HINTON,
14                              Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice.
20
     Dated: September 15, 2020
21
22                                           HONORABLE PERCY ANDERSON
                                             United States District Judge
23
24
25
26
27
28
